Appeal from a judgment of the Supreme Court at Special Term, entered June 6, 1978 in Sullivan County, which reversed a fair hearing decision and ordered certain sums paid to petitioner on behalf of her infant child. Petitioner applied for public assistance under the Aid to Dependent Children (ADC) category for her unborn child. The birth of the child has largely mooted the question as to this petitioner, but in view of the public importance of the issue and its likelihood to recur, we deem it appropriate to determine the legal issue. The Department of Social Services granted the child a prorated share of a two-person family allotment. Petitioner contends that the child should receive the full grant for a household of one. We agree. New York State has elected to provide aid to unborn children (Matter of Bates v Toia, 45 NY2d 460). *844Section 131-a of the Social Services Law governs monthly grants. It provides, in pertinent part, as follows: "social services officials shall, in accordance with the provisions of this section and regulations of the department, provide * * * aid to dependent children, to needy persons who constitute or are members of a family household, who are determined to be eligible in accordance with standards of need established in subdivision two. Provisions for such persons * * * shall be made in accordance with this section (Social Services Law, § 131-a, subd 1; emphasis added.) "Persons and families determined to be eligible by the application of the standard of need * * * shall receive maximum monthly grants and allowances in all social services districts in accordance with the following schedule, for * * * aid to dependent children: Number of Persons in Household One $94—Two $150” (Social Services Law, § 131-a, subd 3). We find no other provisions in the statute that set other standards of aid or permit the commissioner to do so by regulation. Proration is unlawful with respect to born children receiving ADC (Matter of Foran v Dimitri, 62 AD2d 1124, mot for lv to app den 45 NY2d 706). In establishing a different measure of assistance to unborn children, the commissioner is promulgating regulations which are contrary to the Social Services Law. Judgment affirmed, with costs to petitioner. Mahoney, P. J., Staley, Jr., and Mikoll, JJ., concur.